Case 1:16-cr-00640-BMC Document 636 Filed 04/14/19 Page 1 of 2 PageID #: 8372



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 UNITED STATES OF AMERICA,                                 :
                                                           :
                       - against –                         :
                                                           :
 MARK NORDLICHT,                                           : ORDER
 DAVID LEVY,                                               :
 DANIEL SMALL,                                             : 16-cr-00640 (BMC)
 JOSEPH MANN,                                              :
 JOSEPH SANFILIPPO, and                                    :
 JEFFREY SHULSE,                                           :
                                                           :
                            Defendants.                    :
----------------------------------------------------------- X

COGAN, District Judge.

        This Order resolves certain defense motions as follows:

       1.        Defendants’ motion [633] to preclude approximately 150 documents that the

Government produced to defendants on April 11, 2019 is denied. This is a very small production

in the context of this case and not at all atypical of limited productions shortly before trial in

major cases when the parties discover additional documents as they prepare for trial. Many of

the emails are to or from defendants so their context is readily known. The production occurred

four days before the start of jury selection and 11 days before the start of testimony, which is

sufficient time for defendants to review and use these materials effectively. 1 See United States

v. Coppa, 267 F.3d 132, 144 (2d Cir. 2001). To the extent that defendant Nordlicht lacks the

proper computer program to review the documents – which the Government denies – the parties

surely can work that out or work with paper copies.


1
 Levy objects to the Government’s characterization of its April 11 production as occurring 11 days before the start
of witness testimony. Levy notes that these 11 days include the day Levy received notice of the production at 10
PM, and a day waiting for a FedEx delivery of the CD. The Court would reach the same result even if it considered
defendants as having nine days instead of eleven days.
Case 1:16-cr-00640-BMC Document 636 Filed 04/14/19 Page 2 of 2 PageID #: 8373



      2.       Defendant Nordlicht’s motion [634] to preclude the Government from referencing

the alleged overvaluation of certain assets in its opening statement is denied. Expert testimony is

not the only way to show fraudulent intent (or the absence thereof) in the valuation of assets.

This Court’s prior discovery order simply identified each parties’ discovery obligations to the

extent they choose to use expert testimony.

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       April 14, 2019




                                                 2
